On April 28,2008, the defendant was sentenced to a commitment to the Department of Corrections for a term of ten (10) years, all suspended, for violation of the conditions of a suspended sentence, for the offense of Forgery, Common Scheme, a felony. This sentence shall run concurrently with the sentence imposed in Criminal Cause No. DC-96-223.
On October 9, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kris Copenhaver. The state was represented by Margaret Gallagher.
Before hearing the application, Kris Copenhaver provided a Motion to Remand to District Court for Determination of Appropriate Credit for Time Served to the Sentence Review Division.
In reviewing the Motion, the Sentence Review Division Ordered that this matter be remanded to the District Court for determination of an appropriate credit for time served; whether it be concurrent with Federal time served and Colorado time served.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be continued until the next available hearings in April 2010.
Done in open Court this 9th day of October, 2009.
DATED this 23rd day of October, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Hon. Richard Simonton.